DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 29 June 2021. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim(s) 4 under 35 U.S.C. 112(b) is withdrawn in light of the submitted amendment.
The rejection of claim(s) 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Marini is withdrawn in light of the submitted amendment to claim 1.
The rejection of claim(s) 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Marini is withdrawn in light of the submitted amendment to claim 1.
The rejection of claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Marini in view of Stroud is withdrawn in light of the submitted amendment to claim 1.


Response to Arguments
Regarding the rejection of claim(s) 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Marini, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7 of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: said multiple of corner features comprising at least one teardrop shape “that extends 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) by United States Patent No. 8,628,299 to Ammann et al. 

	
Regarding the rejection of claim(s) 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Marini, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7 and page 8, section 8, of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: said multiple of corner features comprising at least one teardrop shape “that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity.”
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 102(a)(1) by United States Patent No. 8,628,299 to Ammann et al. 


Regarding the rejection of claim(s) 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Chlus, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 8,section 9, of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: said multiple of corner features comprising at least one teardrop shape “that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity.”
	In reply, the Office respectfully considers this argument not persuasive because the multiple corner features, i.e. the elements that form the holes (e.g. 50F, 70A, 70B, 70C, see 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,824,359 to Chlus et al. (hereinafter “CHLUS”).

(A) Regarding Claim 1:
	CHLUS discloses:
A component for a gas turbine engine (Figs. 1-2), comprising:
a tip between a suction side (46) and a pressure side (44) joined at a leading edge (40) and at an axially spaced trailing edge (42) to define a trailing edge cavity bounded by said tip and said trailing edge, a trench (80, Fig. 3) 
a trailing edge tip corner (i.e. the portion with the trench) of said tip that at least partially defines said trailing edge cavity; and
 a multiple of corner features (that define holes 70a-70d) within said trailing edge cavity, said multiple of corner features splayed along said trailing edge tip corner, wherein said multiple of corner features define a respective multiple of channels each with an exit, each said exit recessed within said trench (at least partly), said multiple of corner features comprising at least one teardrop shape (i.e. one end is larger than the opposite end) that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity (see annotated Fig. 2 below).


    PNG
    media_image1.png
    941
    861
    media_image1.png
    Greyscale


	(B) Regarding Claim 2:
		CHLUS further discloses:
Said trailing edge tip corner is defined by a turbine blade (Fig. 2).


		CHLUS further discloses:
A larger end of said at least one 20teardrop shape faces toward said trailing edge (Fig. 2, e.g. between hole 70a and 50f).
		NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the trailing edge than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the trailing edge. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the trailing edge than the smaller end. 
	
(D) Regarding Claim 4:
		CHLUS further discloses:
A larger end of said at least one 20teardrop shape faces toward said trailing edge (Fig. 2, e.g. between hole 70a and 50f).
		NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the corner than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the corner. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the corner than the smaller end. 

(E) Regarding Claim 5:
		CHLUS further discloses:
A larger end of said at least one teardrop shape faces away from said trailing edge (Fig. 2).
NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the trailing edge than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end. The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the trailing edge. 
In this case, the claim may be interpreted as requiring the teardrop shape to the “pointed” upstream. In other words, the larger end “faces away from the trailing edge” because it faces the smaller end which is pointed upstream (i.e. the smaller end faces upstream).
 
(F) Regarding Claim 6:
		CHLUS further discloses:
A larger end of said at least one teardrop shape faces away from said corner (Fig. 2).
NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the corner than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the corner. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the corner than the smaller end. 

(G) Regarding Claim 7:
		CHLUS further discloses:
Said multiple of corner features (that outline the holes 70a-70d) defines a respective multiple of constant area channels (i.e. holes 70a-70d).

(H) Regarding Claim 8:
		CHLUS further discloses:
Said multiple of corner features defines a respective multiple of divergent channels (i.e. holes 70a-70d diverge in the flow direction).

(I) Regarding Claim 9:
		CHLUS further discloses:
Said multiple of corner features defines a respective multiple of convergent channels (i.e. holes 70a-70d converge towards the cavity 48).

(J) Regarding Claim 11:
		CHLUS further discloses:
Said trench (80, Fig. 3) is angled to direct a cooling flow against a flow direction of a working gas.


		CHLUS further discloses:
Said multiple of corner features direct the cooling flow at least partially through said trench (i.e. the holes 70A-70C exit in the trench and along the sidewall of the trench 80, Fig. 3).

(L) Regarding Claim 13:
		CHLUS further discloses:
A multiple of trailing edge features (to define holes 50-50F, Fig. 2) arranged along said trailing edge. 

(M) Regarding Claim 14:
		CHLUS further discloses:
Said multiple of trailing edge features (to define holes 50-50F, Fig. 2) define trailing edge exits through the trailing edge such that the trailing edge is discontinuous (see Fig. 3 which shows at least two of the exit holes spaced in the span-wise direction).

(N) Regarding Claim 15:
		CHLUS further discloses:
		A component for a gas turbine engine (Figs. 1-2), comprising:
a tip between a suction side (46) and a pressure side (44) joined at a leading edge (40) and at an axially spaced trailing edge (42) to define a trailing edge cavity bounded by said tip and said trailing edge, a trench (80, Fig. 3) within said tip, and said suction side and said pressure side meet at said trailing edge;

 a multiple of corner features (that define holes 70a-70d) within said trailing edge cavity, said multiple of corner features splayed along said trailing edge tip corner, wherein said multiple of corner features define a respective multiple of channels each with an exit, each said exit recessed within said trench (at least partly), said multiple of corner features comprising at least one teardrop shape (i.e. one end is larger than the opposite end) that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity (see annotated Fig. 2 above for claim 1) and at least partially through said trench (i.e. the holes 70a-70C exit in the trench 80 and along the sidewall of the trench, Fig. 3).



Claim(s) 1-7 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,628,299 to Ammann et al. (hereinafter “AMMANN”).

(A) Regarding Claim 1:
	AMMANN discloses:
A component for a gas turbine engine (Figs. 3-5), comprising:
a tip between a suction side (60) and a pressure side (58) joined at a leading edge (66) and at an axially spaced trailing edge (68) to define a trailing edge cavity bounded by said tip and said trailing edge, a trench (94, Fig. 5) 
a trailing edge tip corner (i.e. the portion with the trench) of said tip that at least partially defines said trailing edge cavity; and
 a multiple of corner features (Fig. 6, that define holes 110) within said trailing edge cavity, said multiple of corner features splayed along said trailing edge tip corner, wherein said multiple of corner features define a respective multiple of channels each with an exit, each said exit recessed within said trench (at least partly), said multiple of corner features comprising at least one teardrop shape (i.e. the feature closest to the trailing edge has one end is larger than the opposite end, see annotated Fig. 6 below) that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity.


    PNG
    media_image2.png
    537
    843
    media_image2.png
    Greyscale



(B) Regarding Claim 2:
	AMMANN further discloses:
Said trailing edge tip corner is defined by a turbine blade (Fig. 3).

(C) Regarding Claim 3:
		AMMANN further discloses:
A larger end of said at least one 20teardrop shape faces toward said trailing edge (see annotated Fig. 6 above for claim 1).
		NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the trailing edge than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the trailing edge. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the trailing edge than the smaller end. 
	
(D) Regarding Claim 4:
		AMMANN further discloses:
A larger end of said at least one 20teardrop shape faces toward said trailing edge (see annotated Fig. 6 above for claim 1).
		NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the corner than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the corner. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the corner than the smaller end. 

(E) Regarding Claim 5:
		AMMANN further discloses:
A larger end of said at least one teardrop shape faces away from said trailing edge (see annotated Fig. 6 above for claim 1).
NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the trailing edge than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end. The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the trailing edge. 
In this case, the claim may be interpreted as requiring the teardrop shape to the “pointed” upstream. In other words, the larger end “faces away from the trailing edge” because it faces the smaller end which is pointed upstream (i.e. the smaller end faces upstream).
 
(F) Regarding Claim 6:
		AMMANN further discloses:
A larger end of said at least one teardrop shape faces away from said corner (see annotated Fig. 6 above for claim 1).
NOTE ON INTERPRETATION OF THE CLAIM:
The claim is sufficiently broad to cover alternative interpretations of the teardrop shape arrangement. The claim covers, on the one hand, an interpretation where the larger end is closer to the corner than the smaller end and, on the other hand, an interpretation where the teardrop shape is “pointed” upstream. Both of these interpretations results in the same orientation of the teardrop shape (i.e. the larger end is downstream of the smaller end). The orientation of the larger end with respect to the smaller end is not recited by the claim. Thus, a prior art reference that discloses any teardrop shape will meet the limitations of the claim because one of ordinary skill in the art can decide which orientation of the teardrop faces toward or away from the corner. 
In this case, the claim may be interpreted as requiring the larger end to be closer to the corner than the smaller end. 

(G) Regarding Claim 7:
		AMMANN further discloses:


(H) Regarding Claim 12:
		AMMANN further discloses:
Said multiple of corner features direct the cooling flow at least partially through said trench (i.e. the holes 110 exit in the trench 94 and along the sidewall of the trench, Fig. 6).

(I) Regarding Claim 13:
		AMMANN further discloses:
A multiple of trailing edge features (to define holes 72, Figs. 3 and 6) arranged along said trailing edge. 

(J) Regarding Claim 14:
		AMMANN further discloses:
Said multiple of trailing edge features (to define holes 72, Figs. 3 and 6) define trailing edge exits through the trailing edge such that the trailing edge is discontinuous (see Fig. 3 which shows the exit holes spaced in the span-wise direction).

(K) Regarding Claim 15:
		AMMANN further discloses:
			A component for a gas turbine engine (Figs. 3-5), comprising:
a tip between a suction side (60) and a pressure side (58) joined at a leading edge (66) and at an axially spaced trailing edge (68) to define a trailing 
a trailing edge tip corner (i.e. the portion with the trench) of said tip that at least partially defines said trailing edge cavity; and
 a multiple of corner features (Fig. 6, that define holes 110) within said trailing edge cavity, said multiple of corner features splayed along said trailing edge tip corner, wherein said multiple of corner features define a respective multiple of channels each with an exit, each said exit recessed within said trench (at least partly), said multiple of corner features comprising at least one teardrop shape (i.e. the feature closest to the trailing edge has one end is larger than the opposite end, see annotated Fig. 6 above for claim 1) that extends transverse to said suction side and said pressure side to direct the cooling flow through said trailing edge cavity and  at least partially through said trench (i.e. the holes 110 exit in the trench 94 and along the sidewall of the trench, Fig. 6).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMMANN, as applied to claim 1 above, and further in view of United States Patent No. 5,503,529 to Anselmi et al. (hereinafter “ANSELMI”).

(A) Regarding Claim 10:
	AMMANN teaches:

However, the difference(s) between AMMANN and the claimed invention is that AMMANN does not explicitly teach all the corner features are recessed from an outer trailing edge surface of said trailing edge tip corner.
	ANSELMI teaches:
The trailing edge exit holes (16, Fig. 3) are recessed from a trailing edge outer surface by ribs (40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner feature adjacent to the trailing edge and also the trailing edge as a whole to have trailing edge exit holes spaced from an outer surface of the trailing edge by ribs, as taught by ANSELMI, in order to form ejection slots upstream from the trailing edge and thereby achieve the predictable result of providing film cooling to the pressure side adjacent to the trailing edge (ANSELMI column 4, lines 20-28).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745